tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend n for-profit enterprise o state u incorporation date p geographic area q entertainment and meeting venue r entertainment and meeting venue w dollar_figuredollar amount dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e e have you failed to demonstrate that you meet the operational_test by operating exclusively for an exempt_purpose under sec_501 of the code yes for the reasons stated below do you benefit private interests which could preclude exemption under sec_501 of the code yes for the reasons stated below do you qualify for exemption under sec_501 of the code no for the reasons stated below letter cg catalog number 47630w facts you were formed on u in o as a public benefit corporation whose originally stated purpose or general nature of the business’ is to raise and distribute funds for the benefit of various youth organizations in the metro area of p you amended your articles of incorporation to provide that you are organized exclusively for charitable religious educational and scientific purposes under sec_501 of the code directors who also serve as officers president treasurer and secretary respectively your bylaws state that the initial board would consist of one board member for one year at which time a complete board would be elected your management is vested in your three person board_of you stated that your fundraising activities are two-fold you provide opportunities for individuals to earn money for their personal_use by selling concessions at events held at q and r second any funds in excess of expenses that you have at the end of the fiscal_year will be awarded to a group to utilize the funds to provide opportunities to those who may not have the financial means to otherwise participate in educational or extra-curricular activities religious organizations or activities national amateur sports organizations or activities and charitable organizations or activities a for-profit entity n supervises the concession sales which are your primary fundraising activities and provides everything required to operate the concession facility or booth such as uniforms food training and equipment q and r host various events attracting large numbers of attendees in return for the time spent n contributes to of net profits from each your activities consist of staffing the booth to prepare the food sell the products and clean the booth for n event to you this percentage can be enhanced by if you cover the cost of workers compensation insurance you note that other volunteer not-for-profit groups sell concessions for n at q and r for volunteering time to run concessions not-for-profit_organizations receive funds to distribute for non-profit organizations and activities you will hire a group of people to work part time as their personal schedules allow and you will pay them dollar_figurew per hour for their time you estimate that on an annual basis you will work more than events sales would be more than dollar_figure and you will receive approximately dollar_figure in net_proceeds funds remaining after paying workers would be retained for distribution to various charitable entities at the end of the year you state that you want to become tax exempt to provide charitable assistance for children and others in the community directly on your own in addition to supporting other charitable organizations you will do this through the wages you earn from the for-profit entity and in addition you will provide contributions to the community from your net_proceeds at the end of the year your breakdown of income and expenses indicates that over of your income would be spent paying salaries and other administrative expenses such as insurance any amounts remaining would be donated to charities as determined by the board letter cg catalog number 47630w in later correspondence you have indicated that staffing concession stands at various events will be your primary source_of_income and that any additional volunteer-staffed activities such as raffles candy sales car washes and or operating a fireworks sales stand will only be conducted if there is enough money after working the events at q and r you estimate that a majority of your time will be spent staffing events at q and r law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment income_tax regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations defines charitable as relief of the poor and distressed or of the underprivileged advancement of education science advancement of religion erection or maintenance of public buildings monuments or works lessening the burdens of government promotion of social welfare by organizations designed to accomplish any of the above purposes to lessen neighborhood tensions to eliminate prejudice and discrimination to defend human and civil rights secured_by law and to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 if it operates a trade_or_business that is in furtherance of its exempt purposes but not if it is operated for the primary purpose of carrying on an unrelated trade of business as defined in sec_513 of the code letter cg catalog number 47630w revrul_61_170 1961_1_cb_112 held that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members revrul_71_529 c b includes a situation where an organization controlled by a group of exempt_organizations and providing investment management services for a charge substantially less than cost solely to that group qualifies for exemption from federal_income_tax under sec_501 of the code in this case the organization obtained contributions to cover all or part of the cost of the management services it provided and also used the contributions to provide supplemental income or capital to be used exclusively for the charitable educational or scientific purposes of the organizations it served in addition the fees paid_by the member organization represented less than fifteen percent of the total costs of operation revrul_72_369 1972_2_cb_245 states that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_73_127 1973_1_cb_221 states a nonprofit organization that operates a low cost retail grocery store and allocates a small portion of its earnings to provide on-the-job training of hard- core unemployed of a poverty area does not qualify for exemption in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose 505_f2d_1068 holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily letter cg catalog number 47630w carried on by for-profit commercial business the tax_court stated that the corporation’s primary purpose was not charitable educational or scientific but rather commercial in nature in est of hawaii v commissioner t c pincite the court determined that a critical determination is not whether transactions with a for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for- profit organization benefits substantially from the operation of the exempt_organization in 765_f2d_1387 9th cir the court upheld that an organization operated for the substantial non-exempt purpose of providing a market for a for-profit corporation was not exempt under sec_501 of the code in this case a non-profit organization was formed to promote religion through the distribution of printed religious messages the non-profit organization was related to a for-profit corporation that provided the printing and mailing services for the non-profit organization the for-profit corporation also provided similar services to others as part of its normal commercial operations the court determined that the non-profit organization was operated for the non-exempt purpose of providing a market for the for-profit corporation’s services and that this non-exempt purpose would preclude exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions at its facilities limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from the weddings and special events held at its conference center because plaintiff operates its conference center in a manner consistent with that of a commercial business it does not meet the requirements of code sec_501 and is therefore not entitled to tax- exempt status though plaintiff carries out a number of charitable and educational activities these are incidental to its primary activity of operating a conference center the organization’s patrons were not application of law you do not meet the operational_test since you are not operated for exempt purposes consistent with sec_501 of the code you have presented your charitable purpose as the raising and distribution of funds for the benefit of various youth organizations in the metro area of however you are comparable to a professional fundraiser that employs individuals to raise funds your activities consist of hiring individuals and paying the prevailing wage to work in concession booths for events held at q and r you have stated that this employment would provide for the personal_use of individuals employed through the wages earned and provide to the community through the donation of your annual net_proceeds at the end of the year you are in competition with other for-profit employment establishments these facts demonstrate a commercial and substantially non-exempt purpose inconsistent with sec_501 of the code sec_1 c -1 d which defines charitable as relief of the poor and distressed the activities you are conducting are not relieving the poor and distressed letter cg catalog number 47630w p because you are providing an employment service to n for events conducted at q and r you are operating similar to a commercial employment business sec_1 c -1 e states that an organization may operate a trade_or_business if it is in furtherance of its exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business your primary purpose is to provide employees to operate concession stands for n to conduct its regular business operations at q and r therefore you are not operating exclusively for charitable purposes although you do intend to annually donate funds raised in excess of expenses to religious or charitable organizations you also serve substantial commercial purposes because the employment service is operating for purposes inconsistent with exclusive c activities you do not meet the specifications of this regulation as a result by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you do not qualify because you are not organized and operated exclusively for one or more exempt purposes and in addition a substantial part of your activities consists of operating a trade_or_business your operation of an employment service paying a prevailing wage is similar to a commercial business your operations are similar to those described in b s w group and airlie foundation as your services are competing with other non-exempt commercial for-profit enterprises as in b s w group you are engaged in an activity that is characteristic of a trade_or_business ordinarily carried out by a for-profit commercial business furthermore you are similar to the organization in the airlie foundation decision although you intend to annually donate funds in excess of expenses you operate in a manner consistent with that of a commercial business donating net_proceeds to charity does not differentiate you from commercial operation or establish an exclusive charitable purpose you are also similar to organizations described in the court cases better business bureau and est of hawaii in each of these cases the particular organization was found to operate in a substantially non-exempt manner due to the nature of their activities your operations are similar to the operations of the organizations affected by these rulings because your primary purpose is to provide employment services for n and pay a prevailing wage furthermore the fact that n will contribute to you an additional of net profits from each event if you cover the cost of workers compensation insurance exemplifies another way in which your operation benefits n as in est of hawaii your enterprise is carried on in such a manner that the for-profit organization benefits substantially from your operation in harding hospital the court determined that it was the organization’s burden to show that it was operated exclusively for exempt purposes you have not demonstrated that you are operating exclusively for exempt purposes and not for the private interests of the employed individuals or n the organizations described in revrul_72_369 and were found to be operating similar to commercial business and for a non-exempt purpose you are operating in a manner similar to these organizations you are not volunteering time to run concessions because you are paying prevailing wages to individuals engaged in commercial activity as well as providing an employment service for n letter cg catalog number 47630w regulations sec_1 c -1 d ii states that you must not operate for the interests of private individuals you were formed for the purpose of providing employment for individuals who benefit from your operation of concession facilities for the benefit of a for-profit enterprise n therefore you do not meet the regulation’s requirements you are not operated for exempt purposes consistent with sec_501 of the code in revrul_61_170 and revrul_71_529 because the organizations were providing services for the members of the affected organizations which constitute a private benefit the organizations did not qualify for tax exemption by providing concession stand staff for n at the various events held at q and r you are providing a benefit to n and the individuals you employ are personally benefiting from the wages received you have also not demonstrated that you are operating exclusively for exempt purposes and not for private benefit you are similar to the organizations described in old dominion box company in that your operations for the benefit of private parties constitute a substantial non-exempt purpose likewise as in church by mail in your pursuit of a fundraising goal you were formed to provide employment for individuals in support of the for-profit enterprise of n this is not an exempt_purpose under sec_501 in these cases courts determined that organizations were operating for the interests of individuals and related for-profit businesses which precluded them from exemption applicant’s position you provided a list of new activities that you will conduct which included several fundraising activities that will be conducted by volunteers you indicated that you will need to be paid_by n in order to conduct the new activities service response to applicant’s position your statement indicated that sixty percent of the time you would be providing staff to n for activities conducted in q and r and only if you had funds left over would the other activities be conducted you also stated that funds received from n would determine how many and how often you could conduct the other activities and events therefore you will continue to operate in a commercial manner since the new activities would be conducted only if n provided enough funds to conduct these other activities your primary purpose and operation is providing an employment service for n conclusion you do not meet the requirements under sec_501 because your operation of employment services for individuals whom you employ is consistent with running a trade_or_business and not as described in the code you operate for non-exempt commercial purposes in addition you have failed to establish that your activities further an exclusively tax-exempt purpose within the meaning of sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 letter cg catalog number 47630w you have not demonstrated that you are operating exclusively for a charitable or educational purpose you are operating for the private benefit of n and the individuals employed by the organization based upon the above facts and law you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
